DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-14 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 08/08/2019 has been considered by the Examiner.

Claim Objections
Claims 2 & 7 is objected to because of the following informalities:  
A) In Claim 2, line 4, “the total length” should read “a total length”
B) In Claim 2, line 7, “the total width” should read “a total width”
C) In Claim 7, line 2, “the longitudinal rib” should read “the at least one longitudinal rib”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



B) The phrase “corresponding to blind orifices” in Claim 3, lines 6-7 renders the claim indefinite because it is not clear if the removals of material are the blind orifices or if they are separate but correspond to each other. For the purposes of examination, “corresponding to blind orifices” has been construed to be that the removals of material are blind orifices.

C) Claim 6 recites the limitation "the center" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the center” has been construed to be a center.

D) Claim 7 recites the limitation "the thickness" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the thickness” has been construed to be a thickness.

E) The term “at that point” in Claim 7, line 3 renders the claim indefinite because there is insufficient antecedent basis for the point. For the purposes of examination, “at that point” has been construed to be at a point where the rib and the rotational shaft contact each other

F) The terms “a first row of removals of material” and “a second row of removals of material” in Claim 8, lines 2-3 & 4-5 respectively render the claim indefinite because it is not clear if they are different that the removals of Claim 3 or refer back to those removals. For the purposes of examination, “a first row of removals of material” and “a second row of removals of material” have been construed to be the first row of removals of material and the second row of removals of material.

G) The term “a first longitudinal rib” in Claim 8, line 3 renders the claim indefinite because it is not clear if this is in addition to the rib of Claim 6 or not. For the purposes of examination, “a first longitudinal rib” has been construed to be that the longitudinal rib is a first longitudinal rib.



I) Claim 9 recites the limitation "the level" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the level” has been construed to be a level.

J) The term “a rotation shaft” in Claim 11, line 3 renders the claim indefinite because it is not clear if it is a different structure to the rotation shaft of Claim 1 or refers back to said shaft. For the purposes of examination, “a rotation shaft” has been construed to be the rotation shaft.

K) Claims 4-5, 10 & 12-13 are also rejected due to their dependency on Claim 3, 9 or 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-12 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2631098A1 to Nedellec.

A) As per Claims 1 & 14, Nedellec teaches a heating, ventilation and/or air conditioning installation (Nedellec: Figure 1), comprising:
at least one shut-off flap (Nedellec: Figure 5) having a rotation axle (Nedellec: Figure 5, Item 22), a first face and a second face opposite to the first face (Nedellec: Figure 5, top and bottom faces of Item 20), said first and second faces of the shut-off flap defining a plane, said shut-off flap comprising: 
a rotation shaft projecting on each face of the plane defined by the first and second faces of the shut-off flap (Nedellec: Figure 5, center shaft running along Item 22 in center of Item 20 projecting up and downwards out of Items 24);
and at least one lateral wall having a planar surface of substantially parallelepipedal arranged radially with respect to the rotation shaft (Nedellec: Figure 5, Items 24), 
wherein the rotation shaft has, in the plane of the at least one lateral wall, a half-ellipse shape extending along said at least one lateral wall, said half-ellipse shape comprising a major diameter that coincides with the rotation axle of the shut-off flap and a minor radius parallel to the plane of the at least one lateral wall (Nedellec: Figure 5, center shaft running along Item 22 in center of Item 20 projecting up and downwards out of Items 24 is curved in ellipse).

B) As per Claim 11, Nedellec teaches that the shut-off flap comprises two lateral walls and a rotation shaft of half-ellipse shape extending on each of the lateral walls on either side of the rotation axle of the shut-off flap (Nedellec: Figure 5, center shaft running along Item 22 in center of Item 20 projecting up and downwards out of Items 24 is curved in ellipse).

C) As per Claim 12, Nedellec teaches that the first and second faces of the shut-off flap each exhibit axial symmetry with respect to the major diameter of the rotation shaft Nedellec: Figure 5, Item 20 is rotationally symmetric).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedellec.

A) As per Claim 2, Nedellec teaches all the limitations except explicitly that the major diameter of the rotation shaft is comprised between 65% and 100% of the total length of the shut-off flap, and the minor radius of the rotation shaft is comprised between 50% and 100% of the total width of the shut-off flap.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the major diameter 65-100% of the length of the shut-off flap, since it has been held that where the general conditions of a claim are disclosed in the prior art (a major diameter extending most of the length of flap), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art. In addition, it is observed that major diameter ratio with the length is a result effective variable because the closer to 100% of the length of the flap, the stronger the flap becomes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the major diameter 65-100% of the length of the shut-off flap, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the minor radius 50-100% of the width of the flap, since it has been held that .


Claims 3-5 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedellec in view of DE102014211704A1 to Erich.

A) As per Claim 3, Nedellec teaches that the first face has at least one first row of removals of material and, said row of removals of material being positioned at the level of the rotation shaft parallel to the rotation axle of the shut-off flap, said removals of material corresponding to blind orifices (Nedellec: Figure 5, holes in rotation shaft along length are blind).
Nedellec does not explicitly teach the second face of the shut-off flap has at least one second row of removals of material.
However, Erich teaches a second face of the shut-off flap has at least one second row of removals of material (Erich: Figures 1-3, removals on both sides down center Items 7).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nedellec by having removals on both faces, as taught by Erich, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nedellec with these aforementioned teachings of Erich with the motivation of further reducing the weight of the flap which maintaining the structural rigidity the shaft provides.



C) As per Claim 5, Nedellec in view of Erich teaches that the removals of material have a depth greater than or equal to 50% of the thickness of the rotation shaft (Erich: Figures 1-3, removals on both sides down center Items 7).

D) As per Claim 13, Nedellec in view of Erich teaches that the removals of material have a substantially parallelepipedal shape (Erich: Figures 1-3, removals on both sides down center Items 7).


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedellec in view of Erich as applied to claim 3 above, and further in view of CN205641415U to Chao.

	A) As per Claim 6, Nedellec in view of Erich teaches all the limitations except that the rotation shaft also has at least one longitudinal rib positioned substantially at the center of the removals of material and parallel to the major diameter of the rotation shaft.
However, Chao teaches the rotation shaft also has at least one longitudinal rib positioned substantially at the center of the removals of material and parallel to the major diameter of the rotation shaft (Chao: Figure 1, Item 42).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nedellec in view of Erich by adding a center rib, as taught by Chao, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nedellec in view of Erich with these aforementioned teachings of Chao with the motivation of further increasing the structural rigidity of the flap such that it does not warp under pressure.



C) As per Claim 8, Nedellec in view of Erich and Chao teaches that the rotation shaft has a first row of removals of material comprising a first longitudinal rib positioned at the level of the rotation axle of the shut-off flap on the first face of the shut-off flap (Chao: Figure 1, Item 42) and a second row of removals of material comprising a second longitudinal rib on the second face of the shut-off flap in a manner offset from the rotation axle of the shut-off flap (Erich: Figures 1-3, rib on lateral side of Items 7 extending all the way down rotation shaft offset from axle).


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedellec in view of FR2959167A1 to Queinnec.

A) As per Claim 9, Nedellec teaches all the limitations except that the at least one lateral wall comprises at least one radial rib extending perpendicular to the rotation axle of said shut-off flap, said radial rib starting at the level of a peripheral end of the lateral wall 3opposite to the rotation axle of the shut-off flap and extending as far as the periphery of the rotation shaft.
However, Queinnec teaches at least one lateral wall comprises at least one radial rib extending perpendicular to the rotation axle of said shut-off flap, said radial rib starting at the level of a peripheral end of the lateral wall 3opposite to the rotation axle of the shut-off flap and extending as far as the periphery of the rotation shaft (Queinnec: Figure 5, ribs from edge on 11a to rotation shaft).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nedellec by adding radial ribs, as taught by Queinnec, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nedellec with these aforementioned teachings of Queinnec with the motivation of further increasing the structural rigidity of the flap without adding significant weight. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762